240 Md. 725 (1965)
214 A.2d 141
HAMM
v.
WARDEN OF MARYLAND PENITENTIARY
[App. No. 65, September Term, 1965.]
Court of Appeals of Maryland.
Decided November 16, 1965.
Before the entire Court.
PER CURIAM:
For the reasons set forth in the opinion of Judge Byrnes in the lower court, the application for leave to appeal is denied.
After the application for leave to appeal had been submitted for our consideration the applicant, by letter dated October 27, 1965, forwarded to the clerk of this Court a proposed supplement to his original petition setting forth seven additional reasons why leave should be granted. The questions raised in this supplement are not properly before us, because it is well established that claims not asserted in the lower court will not be considered by this Court on an application for leave to appeal. Davis v. Warden, 235 Md. 637, 201 A.2d 672; Lomax v. Warden, 232 Md. 657, 194 A.2d 269; Smith v. Warden, 232 Md. 650, 193 A.2d 853; Byrd v. Warden, 222 Md. 577, 158 A.2d 120.
Two of these claims together present the contention that he was denied his constitutional rights because nonbelievers in God were systematically excluded from the grand jury which indicted him. Although not specifically cited, the recently decided case of Schowgurow v. State, 240 Md. 121, 213 A.2d 475, is presumably the foundation for this contention. Even if this were properly before this Court, it would be rejected because *727 the judgment in the applicant's case was final before October 11, 1965, the date on which the Schowgurow opinion was filed, and part II of that opinion specifically determined that the holding in that case would be prospective only in its effect and should not be applied retroactively to cases in which judgments were final as of that date.
Application denied.